DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/17/2022 canceling Claims 2, 15, and 16, amending Claims 1, 6, 7, 10, 11, and 20, and adding new Claim 21.  Claims 1, 3 – 14, and 17 – 21 are examined.


Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21, l. 3 “the forward wall to the aft wall” is believed to be in error for -- the forward end wall to the aft end wall-- to maintain consistency among the claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  New Claim 21 recites “wherein a radial height of the fuel injector is defined from leading edge to a trailing edge of the fuel injector, and wherein the radial height is constant from the forward wall to the aft wall”.  On Pg. 9 of the reply, Applicant cited Paras. [0067] and [0071] and Figs. 6 – 8 as describing the claim subject matter.  However, Paras. [0067] and [0071] of the original Specification failed to describe the “radial height” of the fuel injector being defined “from leading edge to a trailing edge of the fuel injector”.  Figs. 6 – 8 and Para. [0068] show and describe “As shown, in the straight portion 265, the radially outer edge 264 and the radially inner edge 262 may be parallel to one another such that the radial height 258 is constant along the entire straight portion 265. In the converging portions 266, 270 of the fuel passage 254, the radially inner edge 262 may be arcuate and may converge towards the radially outer edge 264 as the fuel passage extends in the axial direction A, thereby causing the radial height 258 and the overall cross-sectional area of the fuel passage 254 to decrease along the axial direction A. Conversely, in the diverging portion 268 of the fuel passage 254, the radially inner edge 262 may be arcuate and may diverge away from the radially outer edge 264, thereby causing the radial height 258 and the overall cross-sectional area of the fuel passage 254 to increase along the axial direction A”.  The “radial height 258” described in Figs. 6 – 8 and Para. [0068] is the fuel passage radial height and not the claimed radial height of the entire fuel injector.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7 – 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (2019/0072279A1) in view of Haynes (6,868,676) in view of Saitoh et al. (6,931,854).
Regarding Claim 1, Natarajan teaches, in Figs. 5 and 6, the invention as claimed, including a fuel injector (400) comprising: a forward end wall (328 end next to 336) and an aft end wall (328 next to 338) disposed opposite from the forward end wall (328 end next to 336); side walls (360) extending between the forward end wall (328 end next to 336) and the aft end wall (328 next to 338), wherein the forward end wall (328 end next to 336), the aft end wall (328 next to 338), and the side walls (360) collectively define an opening for passage of air (352 – Fig. 6); at least one fuel injection member (340a and 340b) disposed within the opening and extending between the forward (328 end next to 336) and aft (328 next to 338) end walls; and a fuel circuit (350a, 350b, and 370) defined within the fuel injector (400), the fuel circuit (332, 350a, 350b, and 370) comprising: an inlet plenum (332) defined within the forward end wall (328 end next to 336) of the fuel injector (400); and a fuel passage (350a, 350b, and 370) extending from and in fluid communication with the inlet plenum (332), the fuel passage (350a, 350b, and 370) defined within the at least one fuel injection member (340a and 340b), wherein the fuel passage (350a, 350b, and 370) has a cross-sectional area along a length of the fuel injection member relative to an exterior cross-sectional area that is uniform (Para. [0051], and Para. [0058]) along the entire length of the fuel injection member (340a and 340b), best seen in Figs. 5 and 6.
Natarajan is silent on said fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 35, a similar fuel injection member having a fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Fig. 5 and Col. 3, ll. 20 - 35, that the fuel passage cross-sectional area decreased as the distance from the inlet plenum end (30) increases.  Saitoh teaches, in Figs. 8a and 8b and Col. 7, ll. 10 – 25, a similar fuel passage (41) cross-sectional area that decreased as the distance from axis B increased to reduce the difference in fuel flow out of the farthest fuel port (26a) and the fuel flow out of the fuel port (26) closest to the axis B where the fuel entered the fuel passage (41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, thereby stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.  It would have been obvious to one of ordinary skill in the art that the uniform exterior cross-sectional area fuel injection member of Natarajan, i.v., Haynes and Saitoh, facilitated uniform airflow rate around and along the entire length of said fuel injection member.
Re Claim 3, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, and Natarajan further teaches, in Figs. 5 and 6, further comprising a plurality of fuel ports defined on the fuel injection member (340a and 340b), the plurality of fuel ports (354) providing for fluid communication between the fuel passage (350a and 350b) and the opening.
Re Claim 5, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, including wherein the cross-sectional area of the fuel passage gradually converges from the inlet plenum to the aft wall of the fuel injector, refer to the Claim 1 rejection above.
Re Claim 7, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, and Natarajan further teaches, in Figs. 5 and 6, wherein the at least one fuel injection member comprises a pair of fuel injection members (340a and 340b) disposed between the side walls, wherein the fuel passage (350a) is a first fuel passage (350a) is defined within a first fuel injection member (340a) of the pair of fuel injection members and a second fuel passage (350b) is defined within the second fuel injection member (340b) of the pair of fuel injection members (340a and 340b).
Re Claim 8, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above; except, wherein the first fuel passage (350a) and the second fuel passage (350b) each have a respective cross-sectional area that varies from the inlet plenum to the aft end wall.  However, as discussed in Claim 1 above, Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 35, a similar fuel injection member having a fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Fig. 5 and Col. 3, ll. 20 - 35, that the fuel passage cross-sectional area decreased as the distance from the inlet plenum end (30) increases.  Saitoh teaches, in Figs. 8a and 8b and Col. 7, ll. 10 – 25, a similar fuel passage (41) cross-sectional area that decreased as the distance from axis B increased to reduce the difference in fuel flow out of the farthest fuel port (26a) and the fuel flow out of the fuel port (26) closest to the axis B where the fuel entered the fuel passage (41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, of both the first fuel passage (350a) and the second fuel passage (350b) to facilitate stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.
Re Claim 9, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above, and Natarajan further teaches, in Figs. 5 and 6, wherein the side walls (360) comprise a first side wall fuel injection member (360 on left-side of Fig. 6) and a second side wall fuel injection member (360 on right-side of Fig. 6), wherein a first side wall fuel passage (370) is defined within the first side wall fuel injection member (360 on left-side of Fig. 6) and a second side wall fuel passage (370) is defined within the second side wall fuel injection member (360 on right-side of Fig. 6), and wherein the first side wall fuel passage (370) and the second side wall fuel passage (370) extend from and are in fluid communication with the inlet plenum (332).
Re Claim 10, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above; except, wherein the first side wall fuel passage and the second side wall fuel passage each have a respective cross-sectional area that varies from the inlet plenum to the aft end wall.  However, as discussed in Claim 1 above, Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 35, a similar fuel injection member having a fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Fig. 5 and Col. 3, ll. 20 - 35, that the fuel passage cross-sectional area decreased as the distance from the inlet plenum end (30) increases.  Saitoh teaches, in Figs. 8a and 8b and Col. 7, ll. 10 – 25, a similar fuel passage (41) cross-sectional area that decreased as the distance from axis B increased to reduce the difference in fuel flow out of the farthest fuel port (26a) and the fuel flow out of the fuel port (26) closest to the axis B where the fuel entered the fuel passage (41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, of both the first side wall fuel passage (370) and the second side wall fuel passage (370) to facilitate stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.

Regarding Claim 20, Natarajan teaches, in Figs. 1 - 6, the invention as claimed, including a turbomachine (Fig. 1) comprising: a compressor section (16); a turbine section (28); and a combustor (24) disposed downstream from the compressor section (16) and upstream from the turbine section (28), the combustor (24) comprising: a head end portion including an end cover (126); at least one fuel nozzle (122) extending between the end cover (126) and a combustion liner (42), wherein the combustion liner (42) extends between the at least one fuel nozzle (122) and an aft frame (118) and defines a combustion chamber (50, 60); a fuel injector (100, 400) disposed downstream from the at least one fuel nozzle (122) and in fluid communication with the combustion chamber (50, 60), the fuel injector (100, 400) comprising: a forward end wall (328 end next to 336) and an aft end wall (328 next to 338) disposed opposite from the forward end wall (328 end next to 336); side walls (360) extending between the forward end wall (328 end next to 336) and the aft end wall (328 next to 338), wherein the forward end wall (328 end next to 336), the aft end wall (328 next to 338), and the side walls (360) collectively define an opening for passage of air (352 – Fig. 6); at least one fuel injection member (340a and 340b) disposed within the opening and extending between the forward (328 end next to 336) and aft (328 next to 338) end walls; and a fuel circuit (350a, 350b, and 370) defined within the fuel injector (400), the fuel circuit (332, 350a, 350b, and 370) comprising: an inlet plenum (332) defined within the forward end wall (328 end next to 336) of the fuel injector (400); and a fuel passage (350a, 350b, and 370) extending from and in fluid communication with the inlet plenum (332), the fuel passage (350a, 350b, and 370) defined within the at least one fuel injection member (340a and 340b), wherein the fuel passage (350a, 350b, and 370) has a cross-sectional area along a length of the fuel injection member relative to an exterior cross-sectional area that is uniform (Para. [0051], and Para. [0058]) along the entire length of the fuel injection member (340a and 340b), best seen in Figs. 5 and 6.
Natarajan is silent on said fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Figs. 4 and 5 and Col. 3, ll. 20 - 35, a similar fuel injection member having a fuel passage cross-sectional area varies along a length of the fuel injection member.  Haynes teaches, in Fig. 5 and Col. 3, ll. 20 - 35, that the fuel passage cross-sectional area decreased as the distance from the inlet plenum end (30) increases.  Saitoh teaches, in Figs. 8a and 8b and Col. 7, ll. 10 – 25, a similar fuel passage (41) cross-sectional area that decreased as the distance from axis B increased to reduce the difference in fuel flow out of the farthest fuel port (26a) and the fuel flow out of the fuel port (26) closest to the axis B where the fuel entered the fuel passage (41). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan with the fuel passage cross-sectional area varies along a length of the fuel injection member, taught by Haynes and Saitoh, to facilitate reducing the difference in fuel flow out of the farthest fuel port, e.g., adjacent to the aft end wall, and the fuel flow out of the fuel port closest to the inlet plenum, e.g., adjacent to the forward end wall, where the fuel entered the fuel passage, Saitoh - Col. 7, ll. 10 – 25, thereby stabilizing the flow coefficient and producing a uniform mixture of fuel and air that reduced the occurrence of NOx.  It would have been obvious to one of ordinary skill in the art that the uniform exterior cross-sectional area fuel injection member of Natarajan, i.v., Haynes and Saitoh, facilitated uniform airflow rate around and along the entire length of said fuel injection member.
Re Claim 21, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above; except, wherein a radial height of the fuel injector is defined from leading edge to a trailing edge of the fuel injector, and wherein the radial height is constant from the forward wall to the aft wall.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the fuel injector of Natarajan, i.v., Haynes and Saitoh, to have “a radial height of the fuel injector is defined from leading edge to a trailing edge of the fuel injector, and wherein the radial height is constant from the forward wall to the aft wall” because Applicant has not disclosed that “a radial height of the fuel injector is defined from leading edge to a trailing edge of the fuel injector, and wherein the radial height is constant from the forward wall to the aft wall” provides an advantage, is used for a particular purpose, or solves a stated problem.  As discussed in the 112(a) rejection above, Applicant’s cited Paras. [0067] and [0071] of the original Specification failed to describe the “radial height” of the fuel injector being defined “from leading edge to a trailing edge of the fuel injector”.  Figs. 6 – 8 and Para. [0068] show and describe “As shown, in the straight portion 265, the radially outer edge 264 and the radially inner edge 262 may be parallel to one another such that the radial height 258 is constant along the entire straight portion 265. In the converging portions 266, 270 of the fuel passage 254…”.  Therefore the disclosed “radial height 258” was of the fuel passage and not the entire fuel injector.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the radial height of Natarajan, i.v., Haynes and Saitoh, because the fuel injector would have performed its designed and intended function of generating a homogeneous mixture of fuel and air that flowed into the combustion chamber.  Therefore, it would have been an obvious matter of design choice to modify Natarajan, i.v., Haynes and Saitoh, to obtain the invention as specified in Claim 21.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (2019/0072279A1) in view of Haynes (6,868,676) in view of Saitoh et al. (6,931,854) in view of Bacho et al. (2006/0226264A1).
Re Claim 4, Natarajan, i.v., Haynes and Saitoh, teaches the invention as claimed and as discussed above; except, wherein each of the plurality of fuel ports includes a chamfered inlet.  Bacho teaches, in Figs. 2, 3, 7 – 10 and Para. [0023], similar fuel ports having a chamfered inlet (150) to increase the velocity of fuel across the inlet entrance and to eliminate eddies and stagnant areas near the entrance within the fuel port passage.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Natarajan, i.v., Haynes and Saitoh, with the plurality of fuel ports includes a chamfered inlet, taught by Bacho, to facilitate increasing the velocity of fuel across the fuel port entrance and to eliminate eddies and stagnant areas near the entrance within the fuel port passage.


Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

Furthermore, Applicant’s argument on Pg. 8 regarding Claims 1 and 20 are not persuasive because the different cross-sectional areas effect different flows.  The variable cross-sectional area of the fuel passage effects the fuel flow rate of fuel through the fuel flow passage inside the fuel injection member.  The uniform exterior cross-sectional area along the entire length of the fuel injection member facilitated a uniform mass flow rate of air around and along the entire length of the fuel injection member.  Consequently, the uniform mass flow rate of air injected with fuel by a plurality of fuel ports (214) spaced along the length of the fuel injection member would generate a homogeneous mixture of fuel and air that flowed into the combustion chamber facilitating steady combustion without hotspots.  The rejections are maintained.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741